NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2654
                                       __________

                             ALVIN GEORGE WHITE, JR.,
                                              Appellant

                                             v.

                                 JOHN E. WETZEL;
                                MELINDA ADAMS;
                                MARCIA COMBINE
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2-20-cv-01546)
                      Magistrate Judge: Honorable Lisa P. Lenihan
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   August 1, 2022

                Before: KRAUSE, BIBAS and SCIRICA, Circuit Judges

                            (Opinion filed: August 11, 2022)
                                     ___________

                                       OPINION*
                                      ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

      Pro se appellant Alvin George White, Jr., appeals from the Magistrate Judge’s

order granting the defendants’ motion to dismiss and for summary judgment. For the

reasons set forth below, we will vacate the Magistrate Judge’s judgment and remand this

matter for further proceedings.

                                            I.

      In October 2020, Alvin George White, who is incarcerated at SCI-Mercer in

Pennsylvania, filed a pro se complaint pursuant to 42 U.S.C. § 1983 claiming that prison

officials violated his rights under the Eighth Amendment by failing to implement the

Department of Corrections’ policies regarding the COVID-19 pandemic. He named as

defendants: John E. Wetzel, the former Pennsylvania Secretary of Corrections; Melinda

Adams, the Superintendent of SCI-Mercer; and Marcia Combine, the Unit Manager of

White’s cell block.

      In the complaint, which he later amended, White alleged that in April 2020, when

the prison implemented the state-wide lock down and other safety protocols, he was

housed on G-Block, an open dormitory-style unit with 125 inmates. According to White,

the defendants “knew the threat that this open block presented, [more] than any other

block in the institution,” but ignored Center for Disease Control (CDC) guidelines for

social distancing. Compl. 5, ECF No. 7. White stated that the defendants took some

precautions—such as downsizing his block to sixty inmates—but they ignored the

problem posed by the open housing in G-Block even though “there was available space
                                            2
that would [have] allowed the changes for our safety.” Id. at 6. In addition, according to

White, during May, June, and July of 2020, “officials began to interchange large numbers

of inmates from other blocks and jails to [G-Block].” Id.

       White alleged that each of the three defendants knew how dangerous the open

housing was but ignored the danger. He stated that Secretary Wetzel visited G-Block in

June or July and spoke with the inmates about their concerns, but nonetheless proceeded

to bring in inmates from different blocks and jails. White further alleged that he

personally spoke with Superintendent Adams during one of her visits to G-Block, at

which time she “admitted that something needed to be done[] but did not have a plan of

action.” Id. at 7. Unit Manager Combine similarly “spoke with great concern of the

danger [the prisoners faced] because of this open unit an[d] the four man living

conditions.” Id. According to White, she was “angry and admitted the big mistake the

higher officials made by interchanging the large number of inmates.” Id.

       White alleged that, as a result of the defendants’ failure to take sufficient

precautions, there was an outbreak on G-Block in August 2020—the sole block in the

prison to suffer an outbreak. On August 26, 2020, White began to experience heart

problems and shortness of breath and was admitted to the hospital, where he tested

positive for COVID-19. White alleged that he nearly died in the hospital, and that the

extent of the damage to his heart is still unknown. He asserted that the defendants could

have prevented the outbreak in the G-Block but ignored the threat. In fact, he asserts,

they ultimately took preventative measures—but not until after he had become seriously
                                              3
ill. White sought $3.5 million in damages. The parties consented to proceed before a

Magistrate Judge.

       The defendants moved to dismiss the amended complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6), arguing, inter alia, that White failed to state an Eighth

Amendment claim because his allegations did not support a plausible inference that they

acted with deliberate indifference toward a serious medical need.1 The Magistrate Judge

granted the motion over White’s objections and dismissed the amended complaint.2

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review is

plenary. Chavarriaga v. N.J. Dep’t of Corr., 806 F.3d 210, 218 (3d Cir. 2015). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       To state an Eighth Amendment claim, a plaintiff must allege that he was

incarcerated under conditions imposing a substantial risk of serious harm, and that the

defendant was deliberately indifferent to that risk. Farmer v. Brennan, 511 U.S. 825, 834



1
 The defendants also moved to dismiss the complaint on the ground that White had not
exhausted his administrative remedies, as required by 42 U.S.C. § 1997e(a). The
Magistrate Judge construed this portion of the defendants’ motion as a motion for
summary judgment and denied relief, concluding that White had presented enough
evidence of his efforts to exhaust to withstand summary judgment. The defendants do
not challenge this ruling.
2
  White sought reconsideration of the Magistrate Judge’s order, but she denied the
request.
                                           4
(1994). “An official is deliberately indifferent if he ‘knows of and disregards an

excessive risk to inmate health or safety.’” Porter v. Pa. Dep’t of Corr., 974 F.3d 431,

441 (3d Cir. 2020) (quoting Farmer, 511 U.S. at 837).

       Upon review, we conclude that White set forth sufficient facts to survive the

defendants’ motion to dismiss. The defendants conceded that COVID-19 poses a serious

risk to the inmate population. Br. 16, ECF No. 16. White alleged that Secretary Wetzel

ignored DOC protocols by maintaining open-dormitory housing and four-man cells, and

by “interchanging” inmates from different blocks and jails. White further alleged that

there was space in other parts of the prison to relocate inmates. He also alleged that

Superintendent Adams and Manager Combine acknowledged to him that the conditions

in G-Block were dangerous but did nothing to improve them. Accepting White’s

allegations as true, as we must, see Connelly v. Steel Valley Sch. Dist., 706 F.3d 209, 212

(3d Cir. 2013), we cannot say that these facts do not raise an inference of deliberate

indifference to a concededly serious risk.

       The Magistrate Judge concluded that White failed to state a claim in light of the

preventative measures the Department of Corrections has generally taken to mitigate risk,

as well as the CDC’s guidance for prisons. But White alleged that the defendant prison

officials did not even try to comply with DOC and CDC guidance. We express no

opinion on whether While will ultimately prevail on his claim. The defendants may be

able to provide facts showing that they cannot be liable because they responded

reasonably to the risk because, perhaps, different housing arrangements were not feasible,
                                             5
see Farmer, 511 U.S. at 844, for example. However, dismissal was not appropriate at the

motion-to-dismiss stage.

      Accordingly, we will vacate the Magistrate Judge’s judgment and remand for

further proceedings.




                                           6